DETAILED ACTION
The present Office action is in response to the amendments filed on 26 AUGUST 2021 and the most recent Information Disclosure Statement.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 10/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Response to Amendment
Claims 1, 11, and 20 have been amended. Claims 2-6 and 12-16 have been cancelled. No claims have been added. Claims 1, 7, 8, 11, 17, 18, and 20 are pending and herein examined.

Response to Arguments
Applicant’s arguments, see Remarks, filed 08/26/2021, with respect to the rejection(s) of claim(s) 1, 11, and 20 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of previously applied .
Applicant argues Zhang’s disclosure filters multiple reference lines and is not limited to filtering only when the selected reference line is closest to the current block. See Remarks, p. 3. The disclosure of Lee describes a plurality of filter options, inclusive of filtering only the reference line positioned at the block boundary (i.e., closest to the current block). See Lee, ¶¶ [0178] and [0181].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0359595 A1 (hereinafter “Zhang”) in view of U.S. Publication No. 2019/0238835 A1 (hereinafter “Lee”).
Regarding claim 1, Zhang discloses an image decoding method ([0006], ll. 1-2, “a method for decoding video data”) comprising: 
deriving an intra prediction mode of a current block ([0170], ll. 7-9, “Intra-prediction processing unit 166 may determine the intra prediction mode for the PU based on one or more syntax elements decoded from the bitstream;” [0121], ll. 4-5, “signaled intra prediction mode:” e.g., derived by decoding the received encoded signal); 
selecting a reference sample line for the current block among a plurality of reference sample lines near the current block (FIG. 12 depicts a current CU with a plurality of reference sample lines; [0123], ll. 1-6, “a function may be defined to evaluate the quality of reference lines. And one of the reference line may be selected based on the function”); 
filtering the reference sample line ([0100], ll. 2-6, “Four-tap intra interpolation filters may be utilized to improve the directional intra prediction accuracy. In HEVC, a two-tap linear interpolation filter may be used to generate the intra prediction block in the directional prediction modes;” [0130], ll. 1-2, “a filtering process may be applied to specific multiple reference lines.” Note, the first reference sample line is any selected reference line, which includes the potential to select the closest to the current block); 
deriving reference samples of intra prediction for the current block from the reference sample line ([0100], ll. 2-6, “Four-tap intra interpolation filters may be utilized to improve the directional intra prediction accuracy. In HEVC, a two-tap linear interpolation filter may be used to generate the intra prediction block in the directional prediction modes;” [0130], ll. 1-2, “a filtering process may be applied to specific multiple reference lines.” Note, the final predictor used as reference samples are the filtered samples from the filtered reference lines); and 
generating a prediction block by performing intra prediction for the current block based on the intra prediction mode and the reference samples ([0170], ll. 1-9, “intra-prediction processing unit 166 may perform intra prediction to generate predictive blocks for the PU. […] Intra-prediction processing unit 166 may determine the intra prediction mode for the PU based on one or more syntax elements decoded from the bitstream.” FIG. 3 depicts the intra prediction modes, wherein the reference samples will correspond to the selected mode), 
wherein the first reference sample line comprises a horizontal reference sample line immediately adjacent to top of the current block and a vertical reference sample line immediately adjacent to left of the current block (FIG. 12 depicts the number of reference tiers (i.e., reference sample lines), inclusive of 1st reference tier, which is the closest reference line to the current block and upon being the reference sample line with the lowest rate distortion it will be the selected reference sample line. Note the 1st reference tier is inclusive of both a horizontal and vertical sample line).
only when the reference sample line is a first reference sample line among the plurality of reference sample lines.
However, Lee teaches the filtering of the reference sample line is only when the reference sample line is a first reference sample line among the plurality of reference sample lines ([0178], ll. 1-3, “Filtering for the prediction sample may be performed only on the line positioned at the block boundary, or may be performed on multiple lines;” [0181], ll. 4-8, “when the size of the current block is equal to or less than 32x32, filtering may be performed on only one line at the block boundary; otherwise, filtering may be performed on multiple lines including the one line at the block boundary”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have filtered only the reference sample line that is at the boundary of the current block, as taught by Lee ([0178]), in Zhang’s invention. One would have been motivated to modify Zhang’s invention, by incorporating Lee’s invention, to provide high-efficiency image encoding/decoding techniques for minimizing costs in transmission and storing while providing high-resolution and high-quality images ([Lee, [0002]). Additionally, one would have been motivated because it is an obvious substitution of which reference sample lines to be filtered with Lee’s disclosure (Lee, [0178] describes either filtering multiple lines or only the line closest to the current block) with predictable results of a filtered reference line.
Regarding claim 11, Zhang discloses an image encoding method ([0002], l. 1, “video encoding”) comprising: 
determining an intra prediction mode of a current block (FIG. 17, video encoder 20, intra-prediction processing unit 126 selects between the intra prediction modes depicted in FIG. 3; [0121], ll. 4-5, “signaled intra prediction mode:” e.g., the determined intra prediction mode is signaled); 
selecting a reference sample line for the current block among a plurality of reference sample lines near the current block (FIG. 12 depicts a current CU with a plurality of reference sample lines; [0123], ll. 1-6, “a function may be defined to evaluate the quality of reference lines. And one of the reference line may be selected based on the function”); 
filtering the reference sample line ([0100], ll. 2-6, “Four-tap intra interpolation filters may be utilized to improve the directional intra prediction accuracy. In HEVC, a two-tap linear interpolation filter may be used to generate the intra prediction block in the directional prediction modes;” [0130], ll. 1-2, “a filtering process may be applied to specific multiple reference lines.” Note, the first reference sample line is any selected reference line, which includes the potential to select the closest to the current block); 
deriving reference samples of intra prediction for the current block from the reference sample line ([0100], ll. 2-6, “Four-tap intra interpolation filters may be utilized to improve the directional intra prediction accuracy. In HEVC, a two-tap linear interpolation filter may be used to generate the intra prediction block in the directional prediction modes;” [0130], ll. 1-2, “a filtering process may be applied to specific multiple ; and 
generating a prediction block by performing intra prediction for the current block based on the intra prediction mode and the reference samples ([0170], ll. 1-9, “intra-prediction processing unit 166 may perform intra prediction to generate predictive blocks for the PU. […] Intra-prediction processing unit 166 may determine the intra prediction mode for the PU based on one or more syntax elements decoded from the bitstream.” FIG. 3 depicts the intra prediction modes, wherein the reference samples will correspond to the selected mode), 
wherein the first reference sample line comprises a horizontal reference sample line immediately adjacent to top of the current block and a vertical reference sample line immediately adjacent to left of the current block (FIG. 12 depicts the number of reference tiers (i.e., reference sample lines), inclusive of 1st reference tier, which is the closest reference line to the current block and upon being the reference sample line with the lowest rate distortion it will be the selected reference sample line. Note the 1st reference tier is inclusive of both a horizontal and vertical sample line).
Zhang fails to expressly disclose the filtering of the reference sample line is only when the reference sample line is a first reference sample line among the plurality of reference sample lines.
However, Lee teaches the filtering of the reference sample line is only when the reference sample line is a first reference sample line among the plurality of reference sample lines ([0178], ll. 1-3, “Filtering for the prediction sample may be performed only on the line positioned at the block boundary, or may be performed on multiple lines;” 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have filtered only the reference sample line that is at the boundary of the current block, as taught by Lee ([0178]), in Zhang’s invention. One would have been motivated to modify Zhang’s invention, by incorporating Lee’s invention, to provide high-efficiency image encoding/decoding techniques for minimizing costs in transmission and storing while providing high-resolution and high-quality images ([Lee, [0002]). Additionally, one would have been motivated because it is an obvious substitution of which reference sample lines to be filtered with Lee’s disclosure (Lee, [0178] describes either filtering multiple lines or only the line closest to the current block) with predictable results of a filtered reference line.
Regarding claim 20, Zhang discloses a non-transitory computer-readable recording medium storing a bitstream which is generated by an image encoding method ([0008], ll. 1-4, “a computer-readable storage medium storing instructions that when executed cause one or more processors of a device for coding video data to [decode the encoded bitstream],” [0041] describes various storage mediums that “stores encoded video data generated by source device 12”), the method comprising: 
determining an intra prediction mode of a current block (FIG. 17, video encoder 20, intra-prediction processing unit 126 selects between the intra prediction modes depicted in FIG. 3; [0121], ll. 4-5, “signaled intra prediction mode:” e.g., the determined intra prediction mode is signaled); 
selecting a reference sample line for the current block among a plurality of reference sample lines near the current block (FIG. 12 depicts a current CU with a plurality of reference sample lines; [0123], ll. 1-6, “a function may be defined to evaluate the quality of reference lines. And one of the reference line may be selected based on the function”); 
filtering the reference sample line ([0100], ll. 2-6, “Four-tap intra interpolation filters may be utilized to improve the directional intra prediction accuracy. In HEVC, a two-tap linear interpolation filter may be used to generate the intra prediction block in the directional prediction modes;” [0130], ll. 1-2, “a filtering process may be applied to specific multiple reference lines.” Note, the first reference sample line is any selected reference line, which includes the potential to select the closest to the current block); 
deriving reference samples of intra prediction for the current block from the reference sample line ([0100], ll. 2-6, “Four-tap intra interpolation filters may be utilized to improve the directional intra prediction accuracy. In HEVC, a two-tap linear interpolation filter may be used to generate the intra prediction block in the directional prediction modes;” [0130], ll. 1-2, “a filtering process may be applied to specific multiple reference lines.” Note, the final predictor used as reference samples are the filtered samples from the filtered reference lines); and 
generating a prediction block by performing intra prediction for the current block based on the intra prediction mode and the reference samples ([0170], ll. 1-9, “intra-prediction processing unit 166 may perform intra prediction to generate predictive , 
wherein the first reference sample line comprises a horizontal reference sample line immediately adjacent to top of the current block and a vertical reference sample line immediately adjacent to left of the current block (FIG. 12 depicts the number of reference tiers (i.e., reference sample lines), inclusive of 1st reference tier, which is the closest reference line to the current block and upon being the reference sample line with the lowest rate distortion it will be the selected reference sample line. Note the 1st reference tier is inclusive of both a horizontal and vertical sample line).
Zhang fails to expressly disclose the filtering of the reference sample line is only when the reference sample line is a first reference sample line among the plurality of reference sample lines.
However, Lee teaches the filtering of the reference sample line is only when the reference sample line is a first reference sample line among the plurality of reference sample lines ([0178], ll. 1-3, “Filtering for the prediction sample may be performed only on the line positioned at the block boundary, or may be performed on multiple lines;” [0181], ll. 4-8, “when the size of the current block is equal to or less than 32x32, filtering may be performed on only one line at the block boundary; otherwise, filtering may be performed on multiple lines including the one line at the block boundary”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have filtered only the reference .
Claims 7, 8, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0359595 A1 (hereinafter “Zhang”) in view of U.S. Publication No. 2019/0238835 A1 (hereinafter “Lee”), and further in view U.S. Publication No. 2013/0170546 A1 (hereinafter “Choe”).
Regarding claim 7, Zhang and Lee disclose all of the limitations of claim 1, as outlined above. Kim and Lee fail to expressly disclose wherein the intra prediction mode of the current block is derived based on a statistic value of an intra prediction mode of a left neighboring block and an intra prediction mode of an upper neighboring block.
However, Choe teaches wherein the intra prediction mode of the current block is derived based on a statistic value of an intra prediction mode of a left neighboring block and an intra prediction mode of an upper neighboring block ([0012], “the HEVC scheme determines an intra prediction mode number of the current block 100 among 35 intra prediction modes of FIG. 2 based on RD cost, which is similar to the H.264/AVC scheme, and defines the minimum value among intra prediction mode numbers of the upper block 101 and the left block 103 as a lower index of MPM, that is, MPM[0] and a 
Before the effective filing date of the claimed invention it would have been obvious to a person having ordinary skill in the art to have derived an optimal mode by comparing all prediction modes, as taught by Choe ([0012)], in Zhang and Lee’s joint invention. One would have been motivated to modify Zhang and Lee’s joint invention, by incorporating Choe’s invention, to increase compression efficiency of intra prediction mode coding ([0003]).
Regarding claim 8, Zhang, Lee, and Choe disclose all of the limitations of claim 7, as outlined above. Additionally, Choe discloses wherein the statistical value includes a minimum value and a maximum value 
Regarding claim 17, Zhang and Lee disclose all of the limitations of claim 11, as outlined above. Zhang and Lee fail to expressly disclose wherein the intra prediction mode of the current block is derived based on a statistic value of an intra prediction mode of a left neighboring block and an intra prediction mode of an upper neighboring block.
However, Choe teaches wherein the intra prediction mode of the current block is derived based on a statistic value of an intra prediction mode of a left neighboring block and an intra prediction mode of an upper neighboring block ([0012], “the HEVC scheme determines an intra prediction mode number of the current block 100 among 35 intra prediction modes of FIG. 2 based on RD cost, which is similar to the H.264/AVC scheme, and defines the minimum value among intra prediction mode numbers of the upper block 101 and the left block 103 as a lower index of MPM, that is, MPM[0] and a maximum value as an upper index of MPM, that is, MPM[1]. Next, the above MPM[0] and MPM[1] are compared with an intra prediction mode number of the current block. A number of "0" to "34", starting from a high frequency number, is allocated to the intra prediction mode number based on a statistical usage frequency”).
Before the effective filing date of the claimed invention it would have been obvious to a person having ordinary skill in the art to have derived an optimal mode by comparing all prediction modes, as taught by Choe ([0012)], in Zhang and Lee’s joint invention. One would have been motivated to modify Zhang and Lee’s joint invention, by incorporating Choe’s invention, to increase compression efficiency of intra prediction mode coding ([0003]).
Regarding claim 18, Zhang, Lee, and Choe disclose all of the limitations of claim 17, as outlined above. Additionally, Choe discloses wherein the statistic value includes a minimum value and a maximum value ([0012], “the HEVC scheme determines an intra prediction mode number of the current block 100 among 35 intra prediction modes of FIG. 2 based on RD cost, which is similar to the H.264/AVC scheme, and defines the minimum value among intra prediction mode numbers of the upper block 101 and the left block 103 as a lower index of MPM, that is, MPM[0] and a maximum value as an upper index of MPM, that is, MPM[1]. Next, the above MPM[0] and MPM[1] are compared with an intra prediction mode number of the current block. A number of "0" to "34", starting from a high frequency number, is allocated to the intra prediction mode number based on a statistical usage frequency”). The same motivation of claim 17 applies to claim 18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481